DETAILED ACTION
RE: Zhang et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	New claims 29 and 30 have been added. Claims 1-18, 21, 24, 25 and 28 are canceled. Claims 19, 20, 22, 23, 26, 27, 29 and 30 are pending. Claims 19, 20 and 23 have been amended.
4.	Claims 19, 20, 22, 23, 26, 27, 29 and 30 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/25/2022 has been considered by the examiner.




Rejections Withdrawn
6.	All of the rejections in the final office action mailed on 2/25/2022 have been withdrawn in view of applicant’s amendment to the claims and upon further consideration.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The phrase “wherein said treating is performed for 15 minutes” in new claims 29 and 30 is considered new matter as the specification, drawings and claims as filed do not provide support for this phrase. The specification only discloses digesting human peripheral blood mononuclear cells (PBMC) for 15 minutes (see page 11, lines 10-11).  There is no clear support for treating tumor tissue for 15 minute.
If applicant believes that support for the above-mentioned phrases or terms is present in the specification, claims or drawing as originally filed, applicant must, in responding to this action, point out with particularity, where such support may be found.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 19, 20, 22, 23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of dissociating a tumor tissue, comprising treating the tumor tissue with a tumor dissociation reagent which does not comprise collagenase but comprises at least one of a hyaluronidase having a concentration of 100 µg/ml and a DNase I having a concentration of 50 µg/ml, does not reasonably provide enablement for a method of dissociating a tumor tissue, comprising treating the tumor tissue with a tumor dissociation reagent which does not comprise collagenase but comprises at least one of a hyaluronidase having any concentration that is less than 100 µg/ml and a DNase I having any concentration that is less than 50 µg/ml.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
	''Factors to be considered in determining whether a disclosure would
require undue experimentation have been summarized by the board in Ex
parte Forman. They include (1) the quantity of experimentation necessary,
(2) the amount of direction or guidance presented, (3) the presence or
absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability
or unpredictability of the art, and (8) the breadth of the claims.''

Nature of the invention
Claims 19 and 20 are drawn to a method of dissociating a tumor tissue, and a method of detecting expression of a membrane receptor in a tumor tissue, respectively, wherein the method comprising treating the tumor tissue with a tumor dissociation reagent which does not comprise collagenase but comprises at least one of a hyaluronidase having a concentration of 100 µg/ml or less and/or a DNase I having a concentration of 50 µg/ml or less, wherein the tumor dissociation reagent does not degrade or partially degrade membrane surface receptor, wherein the membrane surface receptor comprises at least one checkpoint inhibitor selected from the group consisting of CD8, PD-I, PD-LI, TIM-3 and LAG-3 protein. 
Claim 27 recites wherein the expression in the tumor tissue is detected by flow cytometry.
The nature of the invention is a method of digesting a tumor tissue. 
The invention is in a class of invention, which the CAFC has characterized as ''the unpredictable arts such as chemistry and biology.'' Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).

The breadth of the claims and quantity of experimentation
The term “a concentration of 100 µg/ml or less” encompasses any concentration of hyaluronidase which is less than 100 µg/ml, such as 1 µg/ml, 0.1 µg/ml, or 0.01 µg/ml. The term “a concentration of 50 µg/ml or less” encompasses any concentration of DNase I which is less than 50 µg/ml, such as 1 µg/ml, 0.1 µg/ml, or 0.01 µg/ml. 
The quantity of experimentation in this area is extremely large since here is significant variability in the effects of the concentration of the enzymes on different types of tumor tissues. 

The state of the prior art and the predictability or lack thereof in the art:  
	Reichard et al. (Cytometry Part A, 2019, 95A: 219-226) teaches “Enzyme strength and enzyme concentration are the two most important factors to consider when choosing a digestion cocktail for the preparation of a single cell suspension for flow cytometry. Enzymes with high strength or high concentration may compromise cell surface markers present on the cells, which can affect the availability of these markers and the viability of the cells in further experiments. Therefore, lightly adherent cells such as lymphocytes should be isolated using a short digestion period with a gentle or mild enzyme to avoid these issues (36). Determining the optimal strength and concentration of the enzymes being used in enzymatic dissociation is empirical and critical for proper isolation of cells and successful digestion of tissues” (page 222, para 1).
Punjaruk et al. (Srinagarind Med J, 2015; 30(2): 137-148) teaches treating brain tumor tissues with 100 units (U)/ml DNase I and 100 U/ml hyaluronidase (D+H) to establish primary brain tumor cells lines (Table 3). 

Working examples and guidance in the specification:   
The specification teaches treatment of human tumor tissues with 100 µg/ml hyaluronidase and/ 50 µg/ml DNase I (see Examples 5-6 and Figure 6). The specification discloses that hyaluronidase was obtained from Sigma, Cat. No. H3506. 
As evidenced by the Product Information of Sigma-Aldrich Cat No. H3506, the specific activity for the hyaluronidase is 400-1,000 units (U)/mg. Therefore, 100 µg/ml hyaluronidase used by applicant equals to 40-100 U/ml. 
The specification fails to provide guidance and evidence indicating hyaluronidase and/or DNase I at any concentration less than 100 µg/ml  or 50 µg/ml, respectively, such as 1 µg/ml, 0.1 µg/ml, or 0.01 µg/ml can in fact dissociate a tumor tissue.

Level of skill in the art
The level of the skill in the art is deemed to be high
Conclusion: 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the presence of a working example which is not commensurate in scope with the claims, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written. 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Punjaruk et al. (Srinagarind Med J, 2015; 30(2): 137-148, attached to the office action mailed on 8/11/2021), in view of Product Information of Sigma Cat. No. H3506 (available before April, 2014, as evidenced by Chen et al., Nature, 2014, 508, 13119, 17 pages).
Punjaruk teaches treating brain tumor tissues with 100 units (U)/ml DNase I and 100 U/ml hyaluronidase (D+H) to establish primary brain tumor cell lines (Table 3). 
Punjaruk discloses that D is from Sigma, Cat. No. D4527 (Table 3). As evidenced by Exhibit A (Product Information for Cat. No. D4527, attached to the office action mailed on 8/11/2021, showing that the specific activity of D is 2000 U/mg protein), the concentration of 100 U/ml of D equals to 50 µg/ml D. 
Punjaruk does not disclose 100 µg/ml or less of H.
Hyaluronidase having specific activity of 400-1000 U/mg was commercially available from Sigma, Cat. No. H3506, before April 2014, as evidenced by Chen et al. (see page 6, column 2, paragraph 2).
It would have been obvious to one of ordinary skill in the art to have used 100U/ml of the commercially available hyaluronidase (Sigma, Cat. No. H3506) in the method of Punjaruk as it was readily available. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because it was readily available and was well characterized. Moreover, the substitution of one known element (hyaluronidase from Sigma, Cat. No. H3506) for another (hyaluronidase from another vendor) would have yielded predictable results to one of ordinary skill in the art before the filing date of the instant invention. The concentration of 100 U/ml of the commercially available hyaluronidase (Sigma, Cat No. H3506, having specific activity of 400-1000 units/mg) correspond to 25-100 µg/ml.
The tumor dissociation agent taught by the prior art consists of same enzymes (H and D) at same concentrations (100 U/ml (25-100 µg/ml) of H and 100 U/ml (50 ug/ml) of D), as such would necessarily have the claimed characteristics, i.e. does not degrade or partially degrade membrane surface receptor, wherein the membrane surface receptor comprises at least one checkpoint inhibitor selected from the group consisting of CD8, PD-I, PD-LI, TIM-3 and LAG-3 protein” 

13.	Claims 19, 20, 22, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Punjaruk et al. (Srinagarind Med J, 2015; 30(2): 137-148), in view of Product Information of Sigma Cat. No. H3506 (available before April, 2014, as evidenced by Chen et al., Nature, 2014, 508, 13119, 17 pages), further in view of Joannes et al. (Neuro-Oncology, 2009, 11:394-402).
	The teaching of Punjaruk and Product Information of Sigma Cat. No. H3506 have been set forth above as they apply to claims 19, 22 and 23.
Punjaruk and Product Information of Sigma Cat. No. H3506 do not disclose detecting checkpoint receptors such as PD-1, PD-L1 on brain tumor cells by flow cytometry. 
Joannes discloses detecting regulatory T cells (infiltrated immune cells) and the PD-L1/PD-1 by flow cytometry in brain tumor cell suspensions (page 395, column 2).
It would have been obvious to one of ordinary skill in the art to have modified the method of Punjaruk to further detect immune checkpoint proteins on brain tumor cells in view of Joannes. One of ordinary skill in the art would have been motivated to do so because Joannes teaches that immune checkpoint proteins mediate immune suppression in malignant human brain tumors and controlling immune suppressive mechanisms can be part of active immunotherapy for treatment of tumor (page 400, column 2). One of ordinary skill in the art would have had a reasonable expectation of success because method of detecting immune checkpoint proteins in brain tumor cell suspensions by flow cytometry was known in the art as shown by Joannes.

14.	Claims 19, 20, 22, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Punjaruk et al. (Srinagarind Med J, 2015; 30(2): 137-148), in view of Product Information of Sigma Cat. No. H3506 (available before April, 2014, as evidenced by Chen et al., Nature, 2014, 508, 13119, 17 pages), Joannes et al. (Neuro-Oncology, 2009, 11:394-402), and further in view of Pardoll (Nature Reviews, 2012, 12: 252-264).
	The teaching of Punjaruk, Product Information of Sigma Cat. No. H3506 and Joannes have been set forth above as they apply to claims 19, 20, 22, 23, 26 and 27.
Punjaruk, Product Information of Sigma Cat. No. H3506 and Joannes do not teach detecting LAG-3.
Pardoll teaches that LAG-3 is highly expressed on Treg cells, and is important for amplifying the immunosupressive activity of Treg cells (page 261, column 1). Pardoll discloses that PD1 and LAG3 are commonly co-expressed on anergic or exhausted T cells, and dual blockade of LAG3 and PD1 synergistically reversed anergy among tumor-specific CD8+ T cells (page 261, column 1). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Punjaruk to further detect LAG3 in view of Joannes and Pardoll. One of ordinary skill in the art would have been motivated to do so because Joannes teaches that immune checkpoint proteins mediate immune suppression in malignant human brain tumors and controlling immune suppressive mechanisms can be part of active immunotherapy for treatment of tumor (page 400, column 2), and Pardoll teaches that LAG-3 is highly expressed on Treg cells (page 261, column 1), and PD1 and LAG3 are commonly co-expressed on anergic or exhausted T cells, and dual blockade of LAG3 and PD1 synergistically reversed anergy among tumor-specific CD8+ T cells (page 261, column 1). One of ordinary skill in the art would have had a reasonable expectation of success because method of detecting LAG-3 on Treg cell was known in the art as shown by Paradoll (page 261, column 1).

15.	Claims 19, 20, 22, 23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Punjaruk et al. (Srinagarind Med J, 2015; 30(2): 137-148), in view of Product Information of Sigma Cat. No. H3506 (available before April, 2014, as evidenced by Chen et al., Nature, 2014, 508, 13119, 17 pages total), Joannes et al. (Neuro-Oncology, 2009, 11:394-402), and further in view of Saifia et al. (Journal of Endocrinology, 1993, 157:33-41, IDS filed on 9/13/2019).
	The teaching of Punjaruk, Product Information of Sigma Cat. No. H3506 and Joannes have been set forth above as they apply to claims 19, 20, 22, 23, 26 and 27.
Punjaruk, Product Information of Sigma Cat. No. H3506 and Joannes do not teach treating tumor tissue for 15 min. 
Saifia et al. teaches digesting tissue with 100 mg/l  (i.e. 100 µg/ml) and 10 mg/l (i.e. 10 µg/ml) DNase I for 5 min to obtain single cell suspension (page 34, column 2, under Cell Isolation).
Although the cited references do not disclose that that tumor tissue is treated for 15 min. However, the determination of useful treatment time for the claimed methods appears to fall within the scope of routine optimization.
See MPEP 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
In the instant case, Punjaruk teaches treating brain tumor tissues with 100 units (U)/ml DNase I and 100 U/ml hyaluronidase (D+H) to establish primary brain tumor cell lines (Table 3). Punjaruk is silent on treatment time. Saifia et al. teaches digesting tissue with 100 mg/l  (i.e. 100 µg/ml) and 10 mg/l (i.e. 10 µg/ml) DNase I for 5 min to obtain single cell suspension (page 34, column 2, under Cell Isolation). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the different treatment time including 15 minutes for the purpose of finding an optimum treatment time to dissociate the tumor tissue.

Response to Argument:
16.	Applicant’s arguments have been carefully considered but are not persuasive for the same reasons discussed in the office action mailed on 5/25/2022 and in view of new grounds of rejections. Applicant’s arguments that the limitation “would not degrade or partially degrade membrane surface receptors” is not inherent property of other enzyme cocktails are not persuasive as examiner only relied on the teachings of the H and D cocktail without collagenase.
As discussed in paragraph 12 above, the tumor dissociation agent taught by the prior art consists of same enzymes (H and D) at the claimed concentrations (100 U/ml (25-100 µg/ml) of H and 100 U/ml (50 ug/ml) of D), as such would necessarily have the claimed characteristics, i.e. does not degrade or partially degrade membrane surface receptor, wherein the membrane surface receptor comprises at least one checkpoint inhibitor selected from the group consisting of CD8, PD-I, PD-LI, TIM-3 and LAG-3 protein” 
This is further evidenced by Applicant’s specification. The specification discloses that hyaluronidase was from Sigma (Cat. No. H3506) (Example 1). The Product Information for Cat No. H3506 discloses that hyaluronidase has specific activity of 400-1000 units/mg. The concentration of 100 µg/ml equals to 40-100 U/ml H, indicating H at the concentration of 100 U/ml does not degrade membrane receptor.
Applicant’s arguments of unexpected results have been carefully considered but are not persuasive. Although Punjaruk teaches disassociating brain tumor tissue with different enzyme cocktails, Punjaruk specifically teaches disassociating brain tumor tissue with 100 U/ml H and 100 U/ml D without collagenase. Applicant has not shown that the instant claims provide unexpected results over the H and D cocktail (without collagenase) as taught by Punjaruk.

Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/
Primary Examiner, Art Unit 1643